Exhibit 10.4
EXECUTION COPY
 
FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ENTERPRISE INTRASTATE L.P.
 

 



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ENTERPRISE INTRASTATE L.P.
Table of Contents

              Page
ARTICLE I: DEFINITIONS
    3  
1.01 Certain Definitions
    3  
1.02 Other Definitions
    7  
1.03 Construction
    7  
 
       
ARTICLE II: ORGANIZATION
    7  
2.01 Formation and Continuation
    7  
2.02 Name
    8  
2.03 Offices
    8  
2.04 Purposes
    8  
2.05 Certificate; Foreign Qualification
    8  
2.06 Term
    8  
2.07 Merger
    8  
 
       
ARTICLE III: PARTNERS AND PARTNERSHIP INTERESTS
    9  
3.01 Partners
    9  
3.02 No Dispositions of Partnership Interests
    9  
3.03 Additional Partnership Interests
    9  
 
       
ARTICLE IV: CAPITAL CONTRIBUTIONS
    9  
4.01 Initial Contributions
    9  
4.02 Subsequent Contributions
    9  
4.03 Expansion Project Additional Capital Contributions
    9  
4.04 Advances by Partners
    10  
4.05 Capital Accounts
    11  
 
       
ARTICLE V: ALLOCATIONS AND DISTRIBUTIONS
    11  
5.01 Allocations
    11  
5.02 Distributions
    13  
 
       
ARTICLE VI: MANAGEMENT AND OPERATION
    14  
6.01 Management of Partnership Affairs
    14  
6.02 Compensation
    14  
6.03 Standards and Conflicts
    15  
6.04 Indemnification
    15  
6.05 Power of Attorney
    15  
 
       
ARTICLE VII: RIGHTS OF LIMITED PARTNERS
    16  
7.01 Information
    16  

i



--------------------------------------------------------------------------------



 



              Page
7.02 Withdrawal
    16  
7.03 Consents and Voting
    16  
7.04 Meetings
    17  
 
       
ARTICLE VIII: TAXES
    17  
8.01 Tax Returns
    17  
8.02 Tax Elections
    17  
8.03 Tax Matters Partner
    17  
 
       
ARTICLE IX: BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
    18  
9.01 Maintenance of Books
    18  
9.02 Reports
    18  
9.03 Accounts
    18  
 
       
ARTICLE X: WITHDRAWAL, BANKRUPTCY, ETC. OF GENERAL PARTNER
    18  
10.01 Withdrawal, Bankruptcy, Removal Etc. of General Partner
    18  
10.02 Conversion of Interest
    19  
 
       
ARTICLE XI: DISSOLUTION, LIQUIDATION, AND TERMINATION
    19  
11.01 Dissolution
    19  
11.02 Liquidation and Termination
    20  
11.03 Termination
    21  
 
       
ARTICLE XII: GENERAL PROVISIONS
    21  
12.01 Offset
    21  
12.02 Notices
    21  
12.03 Entire Agreement; Supersedure
    21  
12.04 Effect of Waiver or Consent
    21  
12.05 Amendment or Modification
    22  
12.06 Binding Effect
    22  
12.07 Governing Law; Severability
    22  
12.08 Further Assurances
    22  
12.09 Waiver of Certain Rights
    22  
12.10 Indemnification
    22  
12.11 Counterparts
    22  

EXHIBITS:
          A  Names, Addresses, Percentage Interests and Distribution Ratios of
Partners

ii



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ENTERPRISE INTRASTATE L.P.
     This FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
ENTERPRISE INTRASTATE L.P., a Delaware limited partnership (the “Partnership”)
is made and entered into as of December 8, 2008, (the “Effective Date”) by and
among the Partners (as defined below).
RECITALS
     WHEREAS, the Partnership was incorporated under the name of Endevco
Pipeline Company, a Delaware corporation, pursuant to the filing of the
Certificate of Incorporation on February 8, 1982;
     WHEREAS, on February 25, 1994, Endevco Pipeline Company changed its name to
Cornerstone Pipeline Company, evidenced by the filing of an Amended Certificate
of Incorporation with the Delaware Secretary of State in the State of Delaware;
     WHEREAS, on December 18, 1998, Cornerstone Pipeline Company changed its
name to El Paso Energy Intrastate Company, evidenced by the filing of an Amended
Certificate of Incorporation with the Delaware Secretary of State in the State
of Delaware;
     WHEREAS, on December 31, 2000, El Paso Energy Intrastate Company converted
into a limited partnership under the name of El Paso Energy Intrastate Company,
L.P., evidenced by the filing of a Certificate of Conversion and a Certificate
of Limited Partnership with the Delaware Secretary of State in the State of
Delaware;
     WHEREAS, on December 31, 2000, upon the Partnership converting into a
limited partnership, the partners executed that certain Limited Partnership
Agreement dated as of December 31, 2000, by El Paso Field Services Management,
Inc., as the General Partner and El Paso Field Services Holding Company, as the
limited partners (the “LP Agreement”);
     WHEREAS, on February 28, 2002, El Paso Field Services Holding Company sold
its 99% limited partnership interests in the Partnership to El Paso Texas Field
Services, L.L.C., a Delaware limited liability company;
     WHEREAS, on April 8, 2002, El Paso Texas Field Services, L.L.C., merged
into EPN Holding Company, L.P., evidenced by the Certificate of Merger filed
with the Delaware Secretary of State in the State of Delaware;
     WHEREAS, on April 8, 2002, El Paso Field Services Management, Inc. assigned
its 1% general partnership interest in this Partnership to EPN Pipeline GP
Holding, L.L.C., a Delaware limited liability company;
     WHEREAS, on December 31, 2002, EPN Holding Company, L.P. sold its limited
partnership interests in this Partnership to El Paso Energy Partners, L.P.;

 



--------------------------------------------------------------------------------



 



     WHEREAS, on February 13, 2003, the LP Agreement was amended and restated to
incorporate the name changes and change in ownership (the “Amended and Restated
LP Agreement”);
     WHEREAS, on May 15, 2003, El Paso Energy Intrastate Company, L.P., changed
its name to GulfTerra Intrastate, L.P., evidenced by the filing of an Amended
Certificate of Limited Partnership with the Delaware Secretary of State in the
State of Delaware;
     WHEREAS, on May 15, 2003, EPN Pipeline GP Holding, L.L.C., changed its name
to GulfTerra Holding III, L.L.C., evidenced by the filing of an Amended
Certificate of Formation with the Delaware Secretary of State in the State of
Delaware;
     WHEREAS, on May 15, 2003, El Paso Energy Partners, L.P., changed its name
to GulfTerra Energy Partners, L.P., evidenced by the filing of an Amended
Certificate of Limited Partnership with the Delaware Secretary of State in the
State of Delaware;
     WHEREAS, on May 15, 2003, the Amended and Restated LP Agreement was amended
and restated to incorporate the name changes (the “Second Amended and Restated
LP Agreement”);
     WHEREAS, pursuant to an Agreement and Plan of Merger, dated December 23
2003, by and between GulfTerra Oil Transport, L.L.C., and GulfTerra Holding III,
L.L.C., GulfTerra Oil Transport, L.L.C. merged with and into GulfTerra Holding
III, L.L.C. (the “Merger”);
     WHEREAS, pursuant to the Merger, GulfTerra Holding III, L.L.C. acquired a
1% general partnership interest in the Partnership and became the general
partner of the Partnership;
     WHEREAS, on February 3, 2005, GulfTerra Holding III, L.L.C. changed its
name to Enterprise Holding III, L.L.C. (“Enterprise Holding III”);
     WHEREAS, on February 3, 2005, GulfTerra Intrastate, L.P., changed its name
to Enterprise Intrastate L.P., evidenced by the filing of a Certificate of
Amendment to the Certificate of Limited Partnership with the Delaware Secretary
of State in the State of Delaware;
     WHEREAS, on February 5, 2005, GulfTerra Energy Partners, L.P., changed its
name to Enterprise GTM Holdings L.P. (“Enterprise GTM”), evidenced by the filing
of an Amended Certificate of Limited Partnership with the Delaware Secretary of
State in the State of Delaware;
     WHEREAS, on June 6, 2007, the Second Amended and Restated LP Agreement was
amended to incorporate the name changes and change in ownership (as amended, the
“Original Agreement”);
     WHEREAS, Enterprise GTM entered into that certain Contribution, Conveyance
and Assumption Agreement by and among Duncan Energy Partners L.P. (“DEP”), DEP
OLPGP, LLC, DEP Operating Partnership, L.P. (“DEPOLP”) and Enterprise Holding
III on the Effective Date (the “Contribution Agreement”) whereby:

2



--------------------------------------------------------------------------------



 



          (1) Enterprise GTM and Enterprise Holding III agreed that the
partnership interests set forth in the Original Agreement would be converted
into the Partnership Interests as set forth in this Agreement;
          (2) Enterprise GTM contributed a limited partner interest in the
Partnership to Enterprise Holding III as a capital contribution and such limited
partner interest was converted into general partner interests of the
Partnership, such that as of the date hereof Enterprise Holding III holds all of
the general partner interest (the “General Partner Interest”) in the
Partnership; and
          (3) Enterprise GTM contributed 100% of the membership interests in
Enterprise Holding III (the “Enterprise Holding III Membership Interests”) to
DEP as consideration for the receipt of (i) cash and (ii) common units of DEP.
     WHEREAS, the General Partner and the Limited Partner now desire to amend
and restate the Original Agreement to reflect (i) the contribution of the
Limited Partner Interest from Enterprise GTM to Enterprise Holding III, and
(ii) the conversion of such limited partnership interest into General Partner
Interests; and
     WHEREAS, the parties now desire to amend and restate the Original Agreement
to set forth their agreements with respect to this Partnership as set forth
below and intend for this Agreement to supersede the Original Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants, rights, and
obligations set forth in this Agreement, the benefits to be derived from them,
and other good and valuable consideration, the receipt and the sufficiency of
which each Partner acknowledges and confesses, the Partners agree as follows:
ARTICLE I: DEFINITIONS
     1.01 Certain Definitions. As used in this Agreement, the following terms
have the following meanings:
     “Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
Section 17-101 et. seq., as amended from time to time.
     “Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership of Enterprise Intrastate L.P., as it may be amended, modified or
supplemented in accordance with the provisions below.
     “Allocation Regulations” means Treas. Reg. §§ 1.704-1(b), 1.704-2 and
1.703-3 (including any temporary regulations) as such regulations may be amended
and in effect from time to time and any corresponding provision of succeeding
regulations.
     “Bankrupt Partner” means any Partner (whether the General Partner or a
Limited Partner) with respect to which an event of the type described in
Section 17-402(a)(4) or (5) of the Act has occurred, subject to the lapsing of
any period of time therein specified.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, a Sunday, or a holiday
on which national banking associations in the State of Texas are authorized or
required by Law to close.
     “Capital Contribution” means with respect to any Partner of the
Partnership, the amount of money and the initial Carrying Value of any property
(other than money) contributed by a Partner to the capital of the Partnership.
     “Carrying Value” means (a) with respect to property contributed to the
Partnership, the fair market value of such property at the time of contribution
reduced (but not below zero) by all depreciation, depletion (computed as a
separate item of deduction), amortization and cost recovery deductions charged
to the Partners’ capital accounts, (b) with respect to any property whose value
is adjusted pursuant to the Allocation Regulations, the adjusted value of such
property reduced (but not below zero) by all depreciation and cost recovery
deductions charged to the Partners’ capital accounts and (c) with respect to any
other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination.
     “Code” means the Internal Revenue Code of 1986 and any successor statute,
as amended from time to time.
     “Contributed Capital” means, from time to time, the then aggregate of the
initial Capital Contribution and the additional Capital Contributions, made by a
Partner to the Partnership, without regard to amount of such Partner’s Capital
Contributions returned or distributed to such Partner pursuant to Section 5.02
hereof.
     “Contribution Agreement” has the meaning set forth in the recitals.
     “Day” means a calendar Day; provided, however, that, if any period of Days
referred to in this Agreement shall end on a Day that is not a Business Day,
then the expiration of such period shall be automatically extended until the end
of the first succeeding Business Day.
     “Debt” means, as applied to the Partnership:
     (a) Any indebtedness for borrowed money or debt security of any Person
which the Partnership has directly or indirectly created, incurred, guaranteed,
assumed or otherwise become liable for;
     (b) Obligations to make payments under leases that in accordance with GAAP
are required to be capitalized on the balance sheet of the Partnership, as the
case may be; and
     (c) Any guarantee by the Partnership of any debt of another Person of the
type described in clause (a) or (b) of this definition.
     “DEP” has the meaning set forth in the recitals.

4



--------------------------------------------------------------------------------



 



     “DEPOLP” has the meaning set forth in the recitals.
     “DEP Party” means Enterprise Holding III, as the General Partner.
     “Dispose” or “Disposition” means, with respect to any asset, any sale,
assignment, transfer, conveyance, gift, exchange, mortgage, pledge, grant of a
security interest, or other disposition or encumbrance of such asset, whether
such disposition be voluntary, involuntary or by operation of Law, or the acts
of the foregoing.
     “Distribution Ratio” means, with respect to the Distribution Ratio set
forth opposite the Partners’ names on Exhibit A, and (b) in the case of a
Partnership Interest issued under Section 10.01(c) or (d) or Section 10.02, the
Distribution Ratio established in that provision.
     “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
     “Enterprise GTM” has the meaning set forth in the recitals.
     “Enterprise Holding III” has the meaning set forth in the recitals.
     “EPD Party” means Enterprise GTM, as the Limited Partner.
     “Expansion Capital Contribution” means additional Capital Contributions of
cash pursuant to an Expansion Cash Call in accordance with Section 4.03, or
additional Capital Contributions subsequently made by the DEP Party as an
additional Capital Contribution pursuant to Section 4.03(d).
     “Expansion Cash Call” has the meaning set forth in Section 4.03(a).
     “Expansion Costs” has the meaning set forth in Section 4.03(a).
     “Expansion Project” means any expansion activities with respect to the
Company’s facilities, including without limitation, development of new gathering
systems, processing plants and NGL fractionators and related facilities.
     “General Partner” means Enterprise Holding III or any other Person
subsequently admitted to the Partnership as the general partner as provided in
this Agreement, but does not include any Person who has ceased to be the general
partner in the Partnership.
     “General Partner Interest” has the meaning set forth in the recitals.
     “Initial Commencement Date” means the date on which an Expansion Project
has become operational and is placed into service.
     “Limited Partner” means Enterprise GTM or any other Person subsequently
admitted to the Partnership as a limited partner as provided in this Agreement,
but does not include any Person who has ceased to be a limited partner in the
Partnership.
     “Limited Partner Interest” has the meaning set forth in the recitals.

5



--------------------------------------------------------------------------------



 



     “Net Cash Deficit” for a period, means the net sum, if a negative number,
of (without duplication):
     (a) Net Earnings for such period, after interest and taxes but before
depreciation and amortization, non-cash write-offs, and gains and losses on the
sale of Partnership assets; plus
     (b) proceeds from the sale of Partnership assets during such period to the
extent not included in clause (a) of this definition; plus
     (c) all other cash receipts during such period not included in clauses
(a) or (b) of this definition from whatever source (including the proceeds of
financing or refinancing or insurance, but excluding receipt of any Capital
Contributions made in respect of any prior period); minus
     (d) Capital expenditures incurred during such period in accordance with
this Agreement (other than those capital expenditures with respect to which the
Partners have agreed to make Capital Contributions); minus
     (e) principal payments made on Debt during such period.
     “Net Cash Flows” for a period, means the net sum, if a positive number, of
(without duplication):
     (a) Net Earnings for such period, after interest and taxes but before
depreciation and amortization, non-cash write-offs, and gains and losses on the
sale of Partnership assets; plus
     (b) proceeds from the sale of Partnership assets during such period to the
extent not included in clause (a) of this definition; plus
     (c) all other cash receipts during such period not included in clauses
(a) or (b) of this definition from whatever source (including the proceeds of
financing or refinancing or insurance, but excluding receipt of any Capital
Contributions made in respect of any prior period); minus
     (d) Capital expenditures incurred during such period in accordance with
this Agreement (other than those capital expenditures with respect to which the
Partners have agreed to make Capital Contributions); minus
     (e) principal payments made on Debt during such period.
     “Net Earnings” for a period means the net sum of (i) the aggregate amount
of all cash or cash equivalents (other than Capital Contributions and loans)
received by the Partnership during such period minus (ii) the amount of
operating expenses during such period (or if the Partnership, for such period,
does not have any operating expenses, expenses paid during such period which are
similar in nature to operating expenses).

6



--------------------------------------------------------------------------------



 



     “Omnibus Agreement” means the Omnibus Agreement between Enterprise Products
OLP, DEP Holdings, LLC, DEP, DEP OLPGP, LLC, DEP OLP, Enterprise Lou-Tex
Propylene Pipeline L.P., Sabine Propylene Pipeline L.P., Mont Belvieu Caverns,
LLC, South Texas NGL Pipelines, LLC and the Company, dated February 5, 2007, as
amended and restated on the date of this Agreement and after the date hereof
from time to time.
     “Original Agreement” has the meaning given that term in the recitals.
     “Partner” means the General Partner or any Limited Partner.
     “Partnership” has the meaning given that term in the first paragraph.
     “Partnership Interest” means the interest of a Partner in the Partnership,
including, without limitation, rights to distributions (liquidating or
otherwise), allocations, information, and to consent or approve.
     “Percentage Interest” means (a) in the case of a Partner executing this
Agreement as of the date of this Agreement, the Percentage Interest set forth
opposite the Partners’ names on Exhibit A, and (b) in the case of a Partnership
Interest issued under Section 10.01(c) or (d) or Section 10.02, the Percentage
Interest established in that provision.
     “Person” means an individual or a corporation, firm, limited liability
company, partnership, joint venture, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Required Interest” means one or more Limited Partners having among them
more than 50% of the Percentage Interests of all Limited Partners in their
capacities as such.
     1.02 Other Definitions. Other terms defined in this Agreement have the
meanings so given them.
     1.03 Construction. Whenever the context requires, the gender of all words
used in this Agreement includes the masculine, feminine, and neuter. All
references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Exhibits are to Exhibits attached to this
Agreement, each of which is made a part of this Agreement for all purposes.
ARTICLE II: ORGANIZATION
     2.01 Formation and Continuation. The Partnership has been previously formed
as a limited partnership pursuant to the provisions of the Act. The General
Partner and the Limited Partner hereby amend and restate in its entirety the
Original Agreement. Subject to the provisions of this Agreement, the General
Partner and the Limited Partner hereby continue the Partnership as a limited
partnership pursuant to the provisions of the Act. This amendment and
restatement shall become effective on the date of this Agreement.

7



--------------------------------------------------------------------------------



 



     2.02 Name. The name of the Partnership is “Enterprise Intrastate L.P.” and
all Partnership business must be conducted in that name or such other names that
comply with applicable law as the General Partner may select from time to time.
     2.03 Offices. The registered office of the Partnership in the State of
Delaware shall be at such place as the General Partner may designate from time
to time. The registered agent for service of process on the Partnership in the
State of Delaware or any other jurisdiction shall be such Person or Persons as
the General Partner may designate from time to time. The principal office of the
Partnership in the United States shall be at such place as the General Partner
may designate from time to time, which need not be in the State of Delaware, and
the Partnership shall maintain records there as required by the Act. The
Partnership may have such other offices as the General Partner may designate
from time to time.
     2.04 Purposes. The purposes of the Partnership are to engage in any
business or activity that now or in the future may be necessary, incidental,
proper, advisable, or convenient to accomplish the foregoing purpose (including,
without limitation, obtaining appropriate financing) and that is not forbidden
by the law of the jurisdiction in which the Partnership engages in that
business.
     2.05 Certificate; Foreign Qualification. A certificate of limited
partnership (as amended, restated or otherwise modified from time to time, the
“Certificate”) governing the Partnership has been filed with the Secretary of
State of Delaware. Prior to the Partnership’s conducting business in any
jurisdiction other than Delaware, the General Partner shall cause the
Partnership to comply, to the extent those matters are reasonably within the
control of the General Partner, with all requirements necessary to qualify the
Partnership as a foreign limited partnership (or a partnership in which the
Limited Partners have limited liability) in that jurisdiction. At the request of
the General Partner, each Limited Partner shall execute, acknowledge, swear to,
and deliver all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to form, qualify, continue, and
terminate the Partnership as a limited partnership under the law of the State of
Delaware and to qualify, continue, and terminate the Partnership as a foreign
limited partnership (or a partnership in which the Limited Partners have limited
liability) in all other jurisdictions in which the Partnership may conduct
business, and to this end the General Partner may use the power of attorney
described in Section 6.05.
     2.06 Term. The Partnership shall continue in existence until its business
and affairs are wound up following dissolution automatically at the close of
Partnership business on December 31, 2050 unless (i) the Partners unanimously
agree to extend the term of the Partnership for a longer duration or (ii) the
Partnership is earlier dissolved pursuant to the provisions hereof.
     2.07 Merger. The Partnership may engage in mergers, but only with the
unanimous consent of the Partners.

8



--------------------------------------------------------------------------------



 



ARTICLE III: PARTNERS AND PARTNERSHIP INTERESTS
     3.01 Partners. The DEP Party was previously admitted to the Partnership as
general partner of the Partnership, and as of the date of this Agreement holds
all of the General Partner Interests. The EPD Party was previously admitted to
the Partnership as a limited partner as of the date of this Agreement, and as
the date of this Agreement holds all of the Limited Partner Interests.
     3.02 No Dispositions of Partnership Interests. Except as set forth in
Article 4 of the Omnibus Agreement, the Partnership Interests may not be
Disposed of, and any purported Disposition of the Partnership Interests shall be
null and void.
     3.03 Additional Partnership Interests. Additional Partnership Interests may
be created and issued to new or existing Partners only in compliance with the
provisions in Article 5 of the Omnibus Agreement. The Partnership shall be bound
by the terms of such Omnibus Agreement.
ARTICLE IV: CAPITAL CONTRIBUTIONS
     4.01 Initial Contributions. The Partners have previously contributed
(whether through actual contributions or as a result of their acquisition of
their Partnership Interests from predecessors) to the Partnership those assets
which are currently listed as assets of the Partnership on the Partnership’s
books and records.
     4.02 Subsequent Contributions. Except as set forth in this Section 4.02 and
in Section 4.03, no Partner shall be required to make any Additional Capital
Contributions on or after the date of this Agreement. In the event the General
Partner determines for any quarter there exists an operating cash flow deficit
such that available cash is insufficient to cover operating expenses, debt
service and a reasonable contingency reserve (but excluding for purposes of
clarification cash needed for acquisitions or Expansion Projects), the General
Partner may require each of the Partners to make Additional Capital
Contributions pro rata in accordance with their respective Distribution Ratios
in an amount sufficient to cover such operating cash flow deficit.
     4.03 Expansion Project Additional Capital Contributions.
          (a) The General Partner may request additional capital contributions
to fund Expansion Projects (“Expansion Cash Calls”). Except as otherwise
provided in this Section 4.03 or otherwise agreed to by each of the Partners,
any requested Capital Contributions for Expansion Cash Calls attributable to an
Expansion Project shall be made by the Partners in accordance with their
Percentage Interest. The costs of construction of, or acquisition of assets
relating to, and other expenditures for Expansion Projects funded exclusively
out of Capital Contributions made by the Partners (the “Expansion Costs”) and
the related funding of Expansion Cash Calls shall be borne solely by the
Partners as set forth below in this Section 4.03, unless agreed to otherwise by
all of such Partners, in an amount equal to the product of (A) the aggregate
amount of the Expansion Costs multiplied by (B) a fraction, the numerator of

9



--------------------------------------------------------------------------------



 



which is the Percentage Interest of such participating Partner and the
denominator of which is the aggregate Percentage Interest of all of the
participating Partners.
          (b) The General Partner shall provide written notice to the Partners
of the date contributions are due, which date shall be not less than 30 nor more
than 90 Days following the date of such notice, the aggregate amount of the
Capital Contribution required and each Partner’s share thereof, and setting
forth in reasonable detail the proposed Expansion Project and Expansion Costs
associated therewith. Each Partner shall advise the General Partner in writing
within 20 Days whether it elects to make an Expansion Capital Contribution.
          (c) If the DEP Party elects to make an Expansion Capital Contribution
with respect to an Expansion Project within 20 Days after notice of such
Expansion Cash Call, then (i) the EPD Party may make additional Capital
Contributions of cash in an amount up to the product of its Percentage Interest
and the amount of the applicable Expansion Cash Call and (ii) the DEP Party
shall make additional Capital Contributions of cash equal to the excess of the
Expansion Cash Call over amounts elected to be contributed by the EPD Party
under clause (i) immediately preceding.
          (d) If the DEP Party elects not to make an Expansion Capital
Contribution with respect to an Expansion Project within 20 Days after notice of
such Expansion Cash Call, then the EPD Party may make Expansion Capital
Contributions of cash in an amount equal to 100% of such Expansion Cash Call.
Notwithstanding the foregoing, the DEP Party may subsequently elect to make an
Expansion Capital Contribution associated with any Expansion Project by paying
to the EPD Party, within 90 Days following the applicable Initial Commencement
Date, an amount equal to the product of (i) the sum of (A) the amount of the
Expansion Cash Call, plus (B) the effective cost of capital to the EPD Party
based on the weighted average interest rate of the EPD Party incurred for
borrowings during such period as determined by its Board of Directors in its
reasonable judgment, minus (C) any amounts, if any, distributed to the EPD Party
with respect to its additional Capital Contributions associated with such
Expansion Project pursuant to the limited liability company agreement of
Enterprise Texas multiplied by the Percentage Interest of the DEP Party, and
(ii) the Percentage Interest of the DEP Party. If the DEP Party makes a payment
pursuant to this Section 4.03(d), then (1) the DEP Party shall be deemed to make
a cash Capital Contribution to the Partnership in an amount equal to such
payment and (2) the Partnership shall be deemed to make a cash distribution to
the EPD Party in an amount equal to such payment.
     4.04 Advances by Partners. If the Partnership does not have sufficient cash
to pay its obligations, the General Partner, or any Limited Partner(s) that may
agree to do so with the General Partner’s consent, may advance all or part of
the needed funds to or on behalf of the Partnership. Payment by the General
Partner on account of liability as a matter of law for Partnership obligations
is deemed to be an advance under this Section 4.03. An advance described in this
Section 4.03 constitutes a loan from the Partner to the Partnership, bears
interest at a rate determined by the General Partner (and, if applicable, the
Limited Partner making the advance) from the date of the advance until the date
of payment, and is not a Capital Contribution.

10



--------------------------------------------------------------------------------



 



     4.05 Capital Accounts. A capital account shall be established and
maintained for each Partner. Each Partner’s capital account (a) shall be
increased by (i) the amount of money contributed by that Partner to the
Partnership, (ii) the fair market value of property contributed by that Partner
to the Partnership (net of liabilities secured by the contributed property that
the Partnership is considered to assume or take subject to under section 752 of
the Code), and (iii) allocations to that Partner of Partnership income and gain
(or items of income and gain), including income and gain exempt from tax and
income and gain described in Treas. Reg. § 1.704-1(b)(2)(iv)(g), but excluding
income and gain described in Treas. Reg. § 1.704-1(b)(4)(i), and (b) shall be
decreased by (i) the amount of money distributed to that Partner by the
Partnership, (ii) the fair market value of property distributed to that Partner
by the Partnership (net of liabilities secured by the distributed property that
the Partner is considered to assume or take subject to under section 752 of the
Code), (iii) allocations to that Partner of expenditures of the Partnership
described in section 705(a)(2)(B) of the Code, and (iv) allocations of
Partnership loss and deduction (or items of loss and deduction), including loss
and deduction described in Treas. Reg. § 1.704-1(b)(2)(iv)(g), but excluding
items described in clause (b)(iii) above and loss or deduction described in
Treas. Reg. § 1.704-1(b)(4)(i) or § 1.704-1(b)(4)(iii). The Partners’ capital
accounts also shall be maintained and adjusted as permitted by the provisions of
Treas. Reg. § 1.704-1(b)(2)(iv)(f) and as required by the other provisions of
Treas. Reg. §§ 1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments to
reflect the allocations to the Partners of depreciation, depletion,
amortization, and gain or loss as computed for book purposes rather than the
allocation of the corresponding items as computed for tax purposes, as required
by Treas. Reg. § 1.704-1(b)(2)(iv)(g). A Partner that has more than one
Partnership Interest shall have a single capital account that reflects all its
Partnership Interests, regardless of the class of Partnership Interests owned by
that Partner and regardless of the time or manner in which those Partnership
Interests were acquired.
ARTICLE V: ALLOCATIONS AND DISTRIBUTIONS
     5.01 Allocations.
          (a) General. After giving effect to the special allocations set forth
in Section 5.01(b), for purposes of maintaining the capital accounts and in
determining the rights of the Partners among themselves, all items of income,
gain, loss and deduction of the Partnership shall be allocated and charged to
the Partners’ capital accounts in accordance with their respective Percentage
Interests.
          (b) Special Allocations. Notwithstanding any other provisions of this
Section 5.01, the following special allocations shall be made prior to making
any allocations provided for in 5.01(a) above:
     (i) Minimum Gain Chargeback. Notwithstanding any other provision hereof to
the contrary, if there is a net decrease in Minimum Gain (as generally defined
under Treas. Reg. § 1.704-1 or § 1.704-2) for a taxable year (or if there was a
net decrease in Minimum Gain for a prior taxable year and the Partnership did
not have sufficient amounts of income and gain during prior years to allocate
among the Partners under this subsection 5.01(b)(i), then items of income and
gain shall be allocated to each Partner in an amount equal to such Partner’s
share

11



--------------------------------------------------------------------------------



 



of the net decrease in such Minimum Gain (as determined pursuant to Treas. Reg.
§ 1.704-2(g)(2)). It is the intent of the Partners that any allocation pursuant
to this subsection 5.01(b)(i) shall constitute a “minimum gain chargeback” under
Treas. Reg. § 1.704-2(f) and shall be interpreted consistently therewith.
     (ii) Partner Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any
other provision of this Article 5, except subsection 5.01(b)(i), if there is a
net decrease in Partner Nonrecourse Debt Minimum Gain (as generally defined
under Treas. Reg. § 1.704-1 or § 1.704-2), during any taxable year, any Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain shall be allocated
such amount of income and gain for such year (and subsequent years, if
necessary) determined in the manner required by Treas. Reg. § 1.704-2(i)(4) as
is necessary to meet the requirements for a chargeback of Partner Nonrecourse
Debt Minimum Gain.
     (iii) Priority Allocations. Items of Partnership gross income or gain for
the taxable period shall be allocated to the Partners until the cumulative
amount of such items allocated to each Partner pursuant to this
Section 5.01(b)(iii) for the current and all previous taxable years equals the
cumulative amount of distributions made to such Partner pursuant to
Section 5.02(a) for the current and all previous taxable years.
     (iv) Qualified Income Offset. Except as provided in subsection 5.01(b)(i)
and (ii) hereof, in the event any Partner unexpectedly receives any adjustments,
allocations or distributions described in Treas. Reg. Sections
1.704-1(b)(2)(i)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be specifically allocated to such
Partner in an amount and manner sufficient to eliminate, to the extent required
by the Allocation Regulations, the deficit balance, if any, in its adjusted
capital account created by such adjustments, allocations or distributions as
quickly as possible.
     (v) Gross Income Allocations. In the event any Partner has a deficit
balance in its adjusted capital account at the end of any Partnership taxable
period, such Partner shall be specially allocated items of Partnership gross
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this subsection 5.01(b)(v) shall be made only if
and to the extent that such Partner would have a deficit balance in its adjusted
capital account after all other allocations provided in this Section 5.01 have
been tentatively made as if subsection 5.01(b)(v) were not in the Agreement.
     (vi) Partnership Nonrecourse Deductions. Partnership Nonrecourse Deductions
(as determined under Treas. Reg. Section 1.704-2(c)) for any fiscal year shall
be allocated among the Partners in proportion to their Partnership Interests.
     (vii) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
(as defined under Treas. Reg. Section 1.704-2(i)(2)) shall be allocated

12



--------------------------------------------------------------------------------



 



pursuant to Treas. Reg. Section 1.704-2(i) to the Partner who bears the economic
risk of loss with respect to the partner nonrecourse debt to which it is
attributable.
     (viii) Code Section 754 Adjustment. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to the Allocation Regulations, to be taken
into account in determining capital accounts, the amount of such adjustment to
the capital accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their capital accounts
are required to be adjusted pursuant to the Allocation Regulations.
     (ix) Curative Allocation. The special allocations set forth in subsections
5.01(b)(i), (ii) and (iv)-(vii) (the “Regulatory Allocations”) are intended to
comply with the Allocation Regulations. Notwithstanding any other provisions of
this Section 5.01, the Regulatory Allocations shall be taken into account in
allocating items of income, gain, loss and deduction among the Partners such
that, to the extent possible, the net amount of allocations of such items and
the Regulatory Allocations to each Partner shall be equal to the net amount that
would have been allocated to each Partner if the Regulatory Allocations had not
occurred.
          (c) For federal income tax purposes, except as otherwise required by
the Code, the Allocation Regulations or the following sentence, each item of
Partnership income, gain, loss, deduction and credit shall be allocated among
the Partners in the same manner as corresponding items are allocated in
Sections 5.01(a) and (b). Notwithstanding any provisions contained herein to the
contrary, solely for federal income tax purposes, items of income, gain,
depreciation, gain or loss with respect to property contributed or deemed
contributed to the Partnership by a Partner shall be allocated so as to take
into account the variation between the Partnership’s tax basis in such
contributed property and its Carrying Value in the manner provided under Section
704(c) of the Code and Treas. Reg. § 1.704-3(d) (i.e. the “remedial method”).
     5.02 Distributions.
          (a) At least quarterly prior to commencement of winding up under
Section 11.02, the General Partner shall determine in its reasonable judgment to
what extent (if any) the Partnership’s cash on hand, exceeds its current and
anticipated needs, including, without limitation, for operating expenses, debt
service, acquisitions, and a reasonable contingency reserve. If such an excess
exists, the General Partner shall cause the Partnership to distribute to the
Partners, in accordance with their respective Distribution Ratios, an amount in
cash equal to that excess on or before the date 30 days following the end of
each such fiscal quarter.
          (b) From time to time the General Partner also may cause property of
the Partnership other than cash to be distributed to the Partners, which
distribution must be made in accordance with Section 5.02(a) and may be made
subject to existing liabilities and obligations.

13



--------------------------------------------------------------------------------



 



Immediately prior to such a distribution, the capital accounts of the Partners
shall be adjusted as provided in Treas. Reg. § 1.704-1(b)(2)(iv)(f).
ARTICLE VI: MANAGEMENT AND OPERATION
     6.01 Management of Partnership Affairs.
          (a) Except for situations in which the approval of the Limited
Partners is expressly required by this Agreement or by nonwaivable provisions of
applicable law, the General Partner shall have full, complete, and exclusive
authority to manage and control the business, affairs, and properties of the
Partnership, to make all decisions regarding those matters, and to perform any
and all other acts or activities customary or incident to the management of the
Partnership’s business. The General Partner may make all decisions and take all
actions for the Partnership not otherwise provided for in this Agreement.
Notwithstanding anything to the contrary in this Agreement, any of the following
require the unanimous consent of the Partners:
     (i) any amendment to this Agreement, including without limitation, pursuant
to any agreement or plan of merger or consolidation (and, for purposes of
clarification, including amendments relating to the authorization (by
reclassification or other otherwise) or issuance of any Partnership Interests
ranking senior or pari passu in right of liquidation preference, distribution or
redemption with the Partnership Interests as the date hereof;
     (ii) any waiver or consent pursuant to any provision of this Agreement that
may adversely affect the holders of Partnership Interests;
     (iii) the issuance of any equity securities (or any securities convertible,
exercisable or exchangeable into any equity securities) by any subsidiary of the
Partnership to any person other than direct or indirect wholly owned
subsidiaries of the Partnership; or
     (iv) any repurchase or redemption of Partnership Interests or any equity
interests of any subsidiary of the Partnership.
          (b) A Limited Partner may not act for or on behalf of the Partnership,
do any act that would be binding on the Partnership, or incur any expenditures
on behalf of the Partnership.
          (c) Any Person dealing with the Partnership, other than a Limited
Partner, may rely on the authority of the General Partner in taking any action
in the name of the Partnership without inquiry into the provisions of this
Agreement or compliance with it, regardless of whether that action actually is
taken in accordance with the provisions of this Agreement.
     6.02 Compensation. The General Partner is not entitled to compensation for
its services as General Partner, but it is entitled to be reimbursed for
out-of-pocket costs and expenses incurred in the course of its service in that
capacity in accordance with this Agreement, including for the portion of its
overhead reasonably allocable to Partnership activities.

14



--------------------------------------------------------------------------------



 



     6.03 Standards and Conflicts.
          (a) Except as provided otherwise in this Agreement, the General
Partner shall conduct the affairs of the Partnership in good faith toward the
best interests of the Partnership. THE GENERAL PARTNER IS LIABLE FOR ERRORS OR
OMISSIONS IN PERFORMING ITS DUTIES WITH RESPECT TO THE PARTNERSHIP ONLY IN THE
CASE OF BAD FAITH, GROSS NEGLIGENCE, OR BREACH OF THE PROVISIONS OF THIS
AGREEMENT, BUT NOT OTHERWISE. The General Partner shall devote such time and
effort to the Partnership business and operations as is necessary to promote
fully the interests of the Partnership; however, the General Partner need not
devote full time to Partnership business.
          (b) Subject to the other provisions of this Agreement, the General
Partner and each Limited Partner at any time and from time to time may engage in
and possess interests in other business ventures of any and every type and
description, independently or with others, including ones in competition with
the Partnership, with no obligation to offer to the Partnership or any other
Partner the right to participate in those activities.
          (c) The Partnership may transact business with any Partner or
affiliate of a Partner, provided the terms of the transactions are no less
favorable than those the Partnership could obtain from unrelated third parties.
     6.04 Indemnification. To the fullest extent permitted by applicable law, on
request by the Person indemnified the Partnership shall indemnify the General
Partner, its affiliates, and their respective officers, directors, partners,
employees, and agents and hold them harmless from and against all losses, costs,
liabilities, damages, and expenses (including, without limitation, costs of suit
and attorney’s fees) any of them may incur as a general partner in the
Partnership or in performing the obligations of the General Partner with respect
to the Partnership, SPECIFICALLY INCLUDING THE PERSON INDEMNIFIED’S SOLE,
PARTIAL, OR CONCURRENT NEGLIGENCE, and on request by the Person indemnified the
Partnership shall advance expenses associated with defense of any related
action; provided, however, that this indemnity does not apply to actions
constituting bad faith, gross negligence, or breach of the provisions of this
Agreement.
     6.05 Power of Attorney. Each Limited Partner appoints the General Partner
(and any liquidator pursuant to Section 11.02) as that Limited Partner’s
attorney-in-fact for the purpose of executing, swearing to, acknowledging, and
delivering all certificates, documents, and other instruments as may be
necessary, appropriate, or advisable in the judgment of the General Partner (or
the liquidator) in furtherance of the business of the Partnership or complying
with applicable law, including, without limitation, filings of the type
described in Section 2.05. This power of attorney is irrevocable and is coupled
with an interest. On request by the General Partner (or the liquidator), a
Limited Partner shall confirm its grant of this power of attorney or any use of
it by the General Partner (or the liquidator) and shall execute, swear to,
acknowledge, and deliver any such certificate, document, or other instrument.

15



--------------------------------------------------------------------------------



 



ARTICLE VII: RIGHTS OF LIMITED PARTNERS
     7.01 Information.
          (a) In addition to the other rights set forth in this Agreement, each
Limited Partner is entitled to all information to which that Limited Partner is
entitled to have access under the Act under the circumstances and subject to the
conditions therein stated; provided, however, that the General Partner may
determine, due to contractual obligations, business concerns, or other
considerations, that certain information regarding the business, affairs,
properties, and financial condition of the Partnership should be kept
confidential and not provided to some or all Limited Partners. The Partners
agree that the restrictions in the immediately preceding sentence are just and
reasonable.
          (b) The Partners acknowledge that, from time to time, they may receive
information from or regarding the Partnership in the nature of trade secrets or
that otherwise is confidential, the release of which may be damaging to the
Partnership or Persons with which it does business. Each Partner shall hold in
strict confidence and not use (except for matters involving the Partnership) any
information it receives regarding the Partnership that is identified as being
confidential (and if that information is provided in writing, that is so marked)
and may not disclose it to any Person other than another Partner, except for
disclosures (a) compelled by law (but the Partner must notify the General
Partner promptly of any request for that information, before disclosing it if
practicable), (b) to advisers or representatives of the Partner, but only if the
recipients have agreed to be bound by the provisions of this Section 7.01(b), or
(c) of information that Partner also has received from a source independent of
the Partnership that the Partner reasonably believes obtained that information
without breach of any obligation of confidentiality. The Partners acknowledge
that breach of the provisions of this Section 7.01(b) may cause irreparable
injury to the Partnership for which monetary damages are inadequate, difficult
to compute, or both. Accordingly, the Partners agree that the provisions of this
Section 7.01(b) may be enforced by specific performance.
     7.02 Withdrawal. A Limited Partner does not have the right or power to
withdraw from the Partnership as a limited partner.
     7.03 Consents and Voting.
          (a) Subject to the provisions of Section 6.03(a) with respect to the
General Partner in its capacity as such, a Partner (including the General
Partner with respect to any Partnership Interest it may have as a Limited
Partner) may grant or withhold its consent or vote its interest in its sole
discretion, without regard to the interests of the Partnership or any other
Partner.
          (b) In any request for consent or approval from another Partner, the
General Partner may specify a response period, ending no earlier than the fifth
and no later than the 15th Business Day following the date on which the Partner
whose consent or approval is sought receives the request as described in
Section 12.02. If the receiving Partner does not respond by the end of this
period, it shall be deemed to have consented to or approved the action set forth
in the request.

16



--------------------------------------------------------------------------------



 



     7.04 Meetings. On written request of Partners having 50% of the Percentage
Interests, the General Partner shall call, and at any time it may call, a
meeting of the Partners to transact business that the Partners or any group of
Partners may conduct as provided in this Agreement. The call must be made by
notice to all other Partners on or before the tenth day prior to the date of the
meeting specifying the location and the time and stating the business to be
transacted at the meeting, which must include any items the Partners requesting
the meeting have specified in their request. The chairperson of the meeting
shall be an individual the General Partner specifies. At the meeting, the
Partners may take any action included in the notice of the meeting by vote of
Partners present, in person or by proxy, constituting Partners whose consent is
required for that action pursuant to the other provisions of this Agreement.
With respect to other matters, the meeting must be conducted in accordance with
rules that the General Partner may establish.
ARTICLE VIII: TAXES
     8.01 Tax Returns. The General Partner shall cause to be prepared and filed
all necessary federal and state income tax returns for the Partnership,
including making the elections described in Section 8.02. Each Limited Partner
shall furnish to the General Partner all pertinent information in its possession
relating to Partnership operations that is necessary to enable the Partnership’s
income tax returns to be prepared and filed.
     8.02 Tax Elections. The Partnership shall make the following elections on
the appropriate tax returns:
          (a) to adopt a fiscal year ending on December 31 of each year;
          (b) to adopt the accrual method of accounting and to keep the
Partnership’s books and records on the income-tax method;
          (c) pursuant to section 754 of the Code, to adjust the basis of
Partnership properties; and
          (d) any other election the General Partner may deem appropriate and in
the best interests of the Partners.
Neither the Partnership nor any Partner may make an election for the Partnership
to be excluded from the application of the provisions of subchapter K of chapter
1 of subtitle A of the Code or any similar provisions of applicable state law.
     8.03 Tax Matters Partner. The General Partner shall be the “tax matters
partner” of the Partnership pursuant to section 6231(a)(7) of the Code. The
General Partner shall take such action as may be necessary to cause each Limited
Partner to become a “notice partner” within the meaning of section 6223 of the
Code. The General Partner shall inform each Limited Partner of all significant
matters that may come to its attention in its capacity as tax matters partner by
giving notice on or before the fifth Business Day after becoming aware of the
matter and, within that time, shall forward to each Limited Partner copies of
all significant written communications it may receive in that capacity.

17



--------------------------------------------------------------------------------



 



ARTICLE IX: BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
     9.01 Maintenance of Books. The books of account for the Partnership shall
be maintained on a accrual basis in accordance with the terms of this Agreement,
except that the capital accounts of the Partners shall be maintained in
accordance with Section 4.04. The accounting year of the Partnership shall end
on December 31 of each year.
     9.02 Reports. If requested by any Partner in writing, on or before the
120th day following the end of each fiscal year during the term of the
Partnership, the General Partner shall cause each Limited Partner to be
furnished with a balance sheet, an income statement, and a statement of changes
in Partners’ capital of the Partnership for, or as of the end of, that year.
These financial statements must be prepared in accordance with accounting
principles generally employed for cash basis records consistently applied
(except as noted in the statements). The General Partner also may cause to be
prepared or delivered such other reports as it may deem appropriate. The
Partnership shall bear the costs of all these reports.
     9.03 Accounts. The General Partner shall establish and maintain one or more
separate bank and investment accounts and arrangements for Partnership funds in
the Partnership name with financial institutions and firms that the General
Partner determines. The General Partner may not commingle the Partnership’s
funds with the funds of any Partner; however, Partnership funds may be invested
in a manner the same as or similar to the General Partner’s investment of its
own funds or investments by its affiliates.
ARTICLE X: WITHDRAWAL, BANKRUPTCY, ETC. OF GENERAL PARTNER
     10.01 Withdrawal, Bankruptcy, Removal Etc. of General Partner.
          (a) Except as provided in Section 10.01(d), the General Partner agrees
that it will not withdraw from the Partnership as a general partner. If the
General Partner withdraws from the Partnership in violation of this covenant,
the withdrawal is effective on the 90th day following notice of the withdrawal
to all Limited Partners, or such later date as the notice may specify. On a
withdrawal in violation of this Section 10.01(a), the Partnership’s remedies
shall be limited to the recovery of monetary damages arising from such
violation, it being understood that neither the Partnership nor any Limited
Partner shall have the right, through specific performance or otherwise, to
prevent the General Partner from withdrawing in violation of this Agreement.
          (b) The General Partner shall notify each Limited Partner that an
event of the type described in Section 17-402(a)(4), (5), or (7)-(12) of the Act
has occurred with respect to it on or before the fifth Business Day after that
occurrence.
          (c) Following any notice that the General Partner is withdrawing
(other than pursuant to Section 10.01(d)), a Required Interest by written
consent may select a new General Partner. The Person selected shall be admitted
to the Partnership as the General Partner effective immediately prior to the
existing General Partner’s ceasing to be the General Partner with a Percentage
Interest that the Limited Partners making the selection specify, but only if the
new General Partner has made a Capital Contribution in an amount the Limited
Partners making the

18



--------------------------------------------------------------------------------



 



selection specify and has executed and delivered to the Partnership a document
including the new General Partner’s notice address and its agreement to be bound
by this Agreement. Notwithstanding the foregoing provisions of this
Section 10.01(c), for the right to select a new General Partner to be exercised,
the Partnership must receive a favorable opinion of the Partnership’s legal
counsel or of other legal counsel acceptable to the Limited Partners making the
selection to the effect that the selection and admission (if any) will not
result in (i) the loss of limited liability of any Limited Partner or (ii) the
Partnership’s being treated as an association taxable as a corporation for
federal income tax purposes.
          (d) The General Partner may be removed by a written consent of
Partners holding a majority of the Distribution Ratios. The General Partner may
not be removed if such removal would result in the termination or dissolution of
the Partnership under applicable law. The new General Partner shall not be
required to make any Capital Contributions to the Partnership, shall not have a
Percentage Interest or be entitled to any distributions from the Partnership
pursuant to Section 5.02. The new General Partner shall execute and deliver to
the Partnership a document including the new General Partner’s notice address
and its agreement to be bound by this Agreement. The General Partner shall not
be removed unless and until a new, successor General Partner has been identified
and such successor General Partner has been admitted to the Partnership. The
Partners agree to execute any amendments to this Agreement and take any other
actions required to effect the changes specified in this Section 10.01(d).
     10.02 Conversion of Interest. Simultaneously with the General Partner’s
ceasing to be General Partner following the admission of a new General Partner
pursuant to Section 10.01(c) or (d), the former General Partner’s Partnership
Interest as the General Partner automatically is converted into that of a
Limited Partner having a Percentage Interest equal to the Percentage Interest of
the former General Partner as the General Partner immediately prior to its
ceasing to be the General Partner, and the General Partner automatically is
admitted to the Partnership as a Limited Partner.
ARTICLE XI: DISSOLUTION, LIQUIDATION, AND TERMINATION
     11.01 Dissolution. The Partnership shall dissolve and its business and
affairs shall be wound up on the first to occur of the following:
          (a) the written consent of the General Partner and a Required
Interest;
          (b) the date set forth in Section 2.06;
          (c) the General Partner’s ceasing to be the General Partner as
described in Section 10.01(a) or (d), unless a new General Partner is selected
and admitted as provided in Section 10.01(c) or (d);
          (d) the entry of a decree of judicial dissolution under Section 17-802
of the Act;
          (e) any other event causing dissolution as described in Section 17-801
of the Act (other than an event described in Section 17-402(a)(4) or (10) of the
Act, except as provided in Section 11.01(c));

19



--------------------------------------------------------------------------------



 



provided, however, that if dissolution occurs due to an “event of withdrawal”
(as defined in the Act) with respect to the General Partner and a new General
Partner is being admitted pursuant to Section 10.01(c), the Partnership
automatically shall be reconstituted and the new General Partner shall, and
hereby agrees to, carry on the business of the Partnership.
     11.02 Liquidation and Termination. On dissolution of the Partnership,
unless it is reconstituted and continued as provided in Section 11.01, the
General Partner shall act as liquidator or may appoint one or more other Persons
as liquidator; provided, however, that if the Partnership dissolves on account
of an event of the type described in Section 17-402(a)(4)-(12) of the Act with
respect to the General Partner, the liquidator shall be one or more Persons
selected in writing by a Required Interest. The liquidator shall proceed
diligently to wind up the affairs of the Partnership and make final
distributions as provided in this Agreement. The costs of liquidation shall be
borne as a Partnership expense. Until final distribution, the liquidator shall
continue to operate the Partnership properties with all of the power and
authority of the General Partner. The steps to be accomplished by the liquidator
are as follows:
          (a) as promptly as practicable after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Partnership’s assets,
liabilities, and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;
          (b) the liquidator shall pay from Partnership funds all of the debts
and liabilities of the Partnership (including, without limitation, all expenses
incurred in liquidation and any advances described in Section 4.03) or otherwise
make adequate provision for them (including, without limitation, the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine); and
          (c) all remaining assets of the Partnership shall be distributed to
the Partners as follows:
     (i) the liquidator may sell any or all Partnership property, including to
Partners, and any resulting gain or loss from each sale shall be computed and
allocated to the capital accounts of the Partners;
     (ii) with respect to all Partnership property that has not been sold, the
fair market value of that property shall be determined and the capital accounts
of the Partners shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the capital accounts previously would be allocated among the
Partners if there were a taxable disposition of that property for the fair
market value of that property on the date of distribution; and
     (iii) Partnership property shall be distributed among the Partners in
accordance with the positive capital account balances of the Partners, as
determined after taking into account all capital account adjustments for the
taxable year of the Partnership during which the liquidation of the Partnership

20



--------------------------------------------------------------------------------



 



occurs (other than those made by reason of this clause (iii)); and those
distributions shall be made by the end of the taxable year of the Partnership
during which the liquidation of the Partnership occurs (or, if later, 90 days
after the date of the liquidation).
All distributions in kind to the Partners shall be made subject to the liability
of each distributee for its allocable share of costs, expenses, and liabilities
previously incurred or for which the Partnership has committed prior to the date
of termination and those costs, expenses, and liabilities shall be allocated to
the distributee under this Section 11.02. The distribution of cash and/or
property to a Partner in accordance with the provisions of this Section 11.02
constitutes a complete return to the Partner of its Capital Contributions and a
complete distribution to the Partner of its Partnership Interest and all the
Partnership’s property and constitutes a compromise to which all Partners have
consented within the meaning of Section 17-502(b)(1) of the Act. To the extent
that a Partner returns funds to the Partnership, it has no claim against any
other Partner for those funds.
     11.03 Termination. On completion of the distribution of Partnership assets
as provided in this Agreement, the Partnership is terminated, and the General
Partner (or such other Person or Persons as the Act may require or permit) shall
cause the cancellation of the Certificate and any filings made as provided in
Section 2.05 and shall take such other actions as may be necessary to terminate
the Partnership.
ARTICLE XII: GENERAL PROVISIONS
     12.01 Offset. Whenever the Partnership is to pay any sum to any Partner,
any amounts that Partner owes the Partnership may be deducted from that sum
before payment.
     12.02 Notices. All notices, requests, or consents provided for or permitted
to be given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by courier, or by facsimile
transmission. A notice, request, or consent given under this Agreement is
effective on receipt at the address of the Person to receive it. All notices,
requests, and consents to be sent to a Partner must be sent to or made at the
addresses given for that Partner on Exhibit A or in the instrument described in
Sections 10.01(c) and (d), or such other address as that Partner may specify by
notice to the other Partners. Any notice, request, or consent to the Partnership
must be given to the General Partner.
     12.03 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Partners and their affiliates relating to the Partnership and
supersedes all prior contracts or agreements with respect to the Partnership,
whether oral or written.
     12.04 Effect of Waiver or Consent. A waiver or consent, express or implied,
to or of any breach or default by any Person in the performance by that Person
of its obligations with respect to the Partnership is not a consent or waiver to
or of any other breach or default in the performance by that Person of the same
or any other obligations of that Person with respect to the Partnership. Failure
on the part of a Person to complain of any act of any Person or to declare

21



--------------------------------------------------------------------------------



 



any Person in default with respect to the Partnership, irrespective of how long
that failure continues, does not constitute a waiver by that Person of its
rights with respect to that default until the applicable statute of-limitations
period has run.
     12.05 Amendment or Modification. This Agreement may be amended or modified
from time to time only by a written instrument executed by all of the Partners.
     12.06 Binding Effect. Subject to the restrictions on Dispositions set forth
in this Agreement, this Agreement is binding on and inures to the benefit of the
Partners and their respective heirs, legal representatives and successors.
     12.07 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. If any
provision of this Agreement or its application to any Person or circumstance is
held invalid or unenforceable to any extent, the remainder of this Agreement and
the application of that provision to other Persons or circumstances is not
affected and that provision shall be enforced to the greatest extent permitted
by law.
     12.08 Further Assurances. In connection with this Agreement and the
transactions contemplated by it, each Partner shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
     12.09 Waiver of Certain Rights. Each Partner irrevocably waives any right
it may have to maintain any action for dissolution of the Partnership or for
partition of the property of the Partnership.
     12.10 Indemnification. To the fullest extent permitted by law, each Partner
shall indemnify the Partnership and each other Partner and hold them harmless
from and against all losses, costs, liabilities, damages, and expenses
(including, without limitation, costs of suit and attorney’s fees) they may
incur on account of any breach by that Partner of this Agreement.
     12.11 Counterparts. This Agreement maybe executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
[Signature page follows]

22



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first set forth above.

                  GENERAL PARTNER:    
 
                ENTERPRISE HOLDING III, L.L.C.    
 
           
 
  By:   /s/ Michael A. Creel          Printed Name: Michael A. Creel    
 
  Title:   President and Chief Executive Officer    
 
                LIMITED PARTNER:    
 
                ENTERPRISE GTM HOLDINGS L.P.    
 
           
 
  By:   Enterprise GTM GP, LLC,
its general partner    
 
           
 
  By:   /s/ Michael A. Creel         
 
Printed Name: Michael A. Creel    
 
  Title:   Executive Vice President and Chief Financial Officer    





--------------------------------------------------------------------------------



 



EXHIBIT A

                      Percentage   Distribution Name and Address of Partner  
Interest   Ratio
General Partner:
               
 
               
Enterprise Holding III, L.L.C.

    22.6 %     51.0 %
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
               
 
               
Limited Partner:
               
 
               
Enterprise GTM Holdings L.P.

    77.4 %     49.0 %
1100 Louisiana Street, 10th Floor
Houston, Texas 77002
               

